DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 1/21/21.  No claims have been amended.  Claims 7, 10, 11, and 20-22 are cancelled.  Claims 1-6, 8, 9, 12-19, and 23 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 12-19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2014/0222805 A1) in view of Zhao et al. (US 2014/0031659 A1), in view of Song et al. (US 2015/0310306 A1), in view of Li et al. (US 8,438,163 B1), in view of Ripley (US 2003/0182282 A1), in view of Deshpande (US 2005/0071886 A1), and further in view of Qureshi et al. (US 2009/0306680 A1).
(A) Referring to claims 1 and 15, Huang discloses a system (and method) comprising:

determine a plurality of content identifiers for said plurality of non-tissue regions (para. 55-60 of Huang; note the various generated metadata); 
identify at least one pattern based on association of said plurality of content identifiers to said plurality of non-tissue regions (para. 55-60 & 92-98 and Fig. 8 of Huang; note that trending allows for tracking a particular element across various data types and linking various data types based on the selected element); 
determine, based on said at least one pattern, at least one rule for said association (para. 55-68 and Figs. 6 & 8 of Huang);
associate, in a database, each content identifier of said plurality of content identifiers with a corresponding non-tissue region of said plurality of non-tissue regions based on said at least one rule (para. 52-68 and Figs. 6 & 8 of Huang); 
receive, on a user interface, a query associated with occurrence of an event in said video image of said anatomical region, wherein said query comprises at least one search term (Fig. 5A, para. 52-61 & 63-81 of Huang; note video streams are stored and the searchable metadata); 
determine at least one video image portion from said video image based on: said updated specific content identifier, and said association of each content identifier of said plurality of content identifiers with said corresponding non-tissue region of said plurality of non-tissue regions (para. 24, 43, 44, 54-61, and 95-98 of Huang); 
display, by said user interface on a display device, a timestamp of a specific video image portion from said determined at least one video image portion, wherein said specific video image portion corresponds to said occurrence of said event in said video image (para. 51, 54, 55, 57, and 60 of Huang; for the video data type, generated metadata may include date and time the video was generated, 
display, by said user interface on said display device, said specific video image portion based on a user input on said option for said navigation (para. 24, 43, 44, 54-61, 78, 95-98 of Huang).
Huang does not expressly disclose: identify a plurality of non-tissue regions in a video image of an anatomical region based on object recognition, wherein said video image of said anatomical region is captured by said image-capturing device during a surgical procedure on said anatomical region; determine a specific content identifier based on said query; analyze said at least one search term based on semantic association of said specific content identifier with said plurality of content identifiers, wherein said specific content identifier corresponds to said at least one search term; determine a similarity score, based on said analysis of said at least one search term, between said specific content identifier and each content identifier of said plurality of content identifiers; and update said specific content identifier based on said similarity score that exceeds a threshold value;   said timestamp of said specific video image portion is indicative of a position of said specific video image portion in said video image;  Page 3 of 13Application No. 14/816,250Reply to Office Action of December 27, 2019present, by said user interface, an option to navigate to said displayed timestamp; and said event includes a first proximity of a first non-tissue region of said plurality of non-tissue regions with a second non-tissue region of said plurality of non-tissue regions, said first non-tissue region is different from said second non-tissue region.
Zhao discloses: identify a plurality of non-tissue regions in a video image of an anatomical region, wherein said video image of said anatomical region is captured by said image-capturing device during a surgical procedure on said anatomical region (para. 80 & 105 and  FIG. 4A of Zhao; Fig. 4A is a surgical scene 400A that is displayed on stereoscopic display unit 251. Scene 400A includes two teleoperated minimally invasive surgical instruments 420, 421. There is bleeding in scene 400A, which is represented by crosshatched region 450).

Li discloses: determine a specific content identifier based on said query; and update said specific content identifier based on said similarity score that exceeds a threshold value (col. 1, line 52 – col. 3, line 13 of Li). 
Ripley discloses analyze said at least one search term based on semantic association of said specific content identifier with said plurality of content identifiers, wherein said specific content identifier corresponds to said at least one search term; determine a similarity score, based on said analysis of said at least one search term, between said specific content identifier and each content identifier of said plurality of content identifiers (para 13-15, 188, and 193 of Ripley).
Desphpande discloses  said timestamp of said specific video image portion is indicative of a position of said specific video image portion in said video image;  Page 3 of 13Application No. 14/816,250 Reply to Office Action of December 27, 2019 present, by said user interface, an option to navigate to said displayed timestamp (para. 39 &40 of Deshpande).
Qureshi discloses said event includes a first proximity of a first non-tissue region of said plurality of non-tissue regions with a second non-tissue region of said plurality of non-tissue regions, said first non-tissue region is different from said second non-tissue region (para. 42 of Qureshi; note the blood region detection and proximity check).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Zhao, Song, Li, Ripley, Deshpande, and Qureshi within Huang.  The motivation for doing so would have been to present relevant information to the surgeon (abstract of Zhao), to identify features accurately and efficiently (abstract and para. 41 of Song), to improve identification (col. 1., lines 36-51 of Li), to enable similarity determinations (para. 2 of Ripley), for enhanced navigation (abstract of Deshpande), and to improve filtering (para. 42 of Qureshi).

Zhao discloses wherein each non-tissue region of said plurality of non-tissue regions comprises at least one of a smoke region, a mist region, a surgical instrument region, a surgical gauze region, or a blood region (abstract of Zhao).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Zhao within Huang.  The motivation for doing so would have been to present relevant information to the surgeon (abstract of Zhao).
(C) Referring to claim 3, Huang discloses wherein said circuitry is  further configured to generate an index for said plurality of non-tissue regions in said video image based on each content identifier of said plurality of content identifiers associated with said corresponding non-tissue region of said plurality of  non-tissue regions (para. 43 & 60 of Huang).
(D) Referring to claims 4 and 17, Huang discloses wherein said at least one search term is associated with said specific content identifier (para. 55 & 63-81 of Huang).
(E) Referring to claim 5, Huang discloses wherein said circuitry is further configured to determine said specific content identifier based on at least one of a natural language processing or a text processing technique (para. 114-116 of Huang).
(F) Referring to claim 6, Huang discloses wherein said specific video image portion includes at least said first non-tissue region that corresponds to said updated specific content identifier (para. 9, 55, 43, & 80 and Fig. 4 of Huang).

(H) Referring to claim 9, Huang does not expressly disclose wherein said specific video image portion is displayed by at least one of a picture-on- picture interface or a picture-in-picture interface.
	Zhao discloses wherein said specific video image portion is displayed by at least one of a picture-on- picture interface or a picture-in-picture interface (Fig. 4c-4d and para. 83 & 97 of Zhao).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Zhao within Huang.  The motivation for doing so would have been to present relevant information to the surgeon (abstract of Zhao).
(I) Referring to claim 12, Huang does not expressly disclose wherein said event further includes at least one of an initial appearance of said first non- tissue region within said video image, a final appearance of said first non-tissue region within said video image, or a second proximity of said first non-tissue region with a tissue region, and said video image includes said tissue region.
	Zhao discloses wherein said event further includes at least one of an initial appearance of said first non- tissue region within said video image, a final appearance of said first non-tissue region within said video image, or a second proximity of said first non-tissue region with a tissue region, and said video image includes said tissue region (para. 58-79 of Zhao).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Zhao within Huang.  The motivation for doing so would have been to present relevant information to the surgeon (abstract of Zhao).

(K) Referring to claim 14, Huang does not expressly disclose wherein said circuitry is  further configured to execute machine learning process based on said plurality of non-tissue regions, said plurality of content identifiers, and said association of each content identifier of said plurality of content identifiers with said corresponding non-tissue region of said plurality of non-tissue regions.
	Zhao discloses wherein said circuitry is  further configured to execute machine learning process based on said plurality of non-tissue regions, said plurality of content identifiers, and said association of each content identifier of said plurality of content identifiers with said corresponding non-tissue region of said plurality of non-tissue regions (para. 40-58 of Zhao).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Zhao within Huang.  The motivation for doing so would have been to present relevant information to the surgeon (abstract of Zhao).
(L) Claim 23 differs from claim 15 by reciting “A non-transitory computer-readable medium having stored thereon computer-readable instructions, which when executed by a computer, cause said computer to execute operations, said operations comprising…” (see para. 169 of Huang).
	The remainder of claim 23 repeats the same limitations as claim 15, and is therefore rejected for the same reasons given above.
(M) Claims 18 and 19 repeats substantially the same limitations as claim 5 and 6, and are therefore rejected for the same reasons given above.

Response to Arguments
Applicant's arguments filed 1/21/21 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 1/21/21.
(1)  The Applicant submits that the combination of Huang, Zhao, Song, Li, Ripley, Deshpande, and Qureshi does not teach, suggest or render obvious at least, for example, the features of "said event includes a first proximity of a first non-tissue region of said plurality of non-tissue regions with a second non-tissue region of said plurality of non-tissue regions ... said first non-tissue region is different from said second non- tissue region," as recited in independent claim 1.

(A) As per the first argument, the Examiner respectfully submits that the claim merely recites: “said event includes a first proximity of a first non-tissue region of said plurality of non-tissue regions with a second non-tissue region of said plurality of non-tissue regions, said first non-tissue region is different from said second non-tissue region.” Also, note Applicant’s broad definition of “non-tissue region” at paragraph [0016] in Applicant’s Specification which uses non-committal phraseology (“the one or more non-tissue regions may include, but are not limited to, a smoke/mist region, a surgical instrument region, a surgical gauze region, or a blood region”). Note that the claim does not recite any determining/calculating of a proximity. For example, Applicant’s Specification uses more detailed language such as “determine proximity distance of surgical tools from tissue regions” at paragraph [0035]. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such, the broadest reasonable interpretation of a first proximity of a first non-tissue region with a second non-tissue region, would include ascertaining which portions of the imaged scalp are .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LENA NAJARIAN/Primary Examiner, Art Unit 3686